Appeal by defendant from a judgment of the County Court, Westchester County, rendered March 11, 1975, convicting him of murder and robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant’s allegations concerning inadequate representation by counsel are not supported by the record. The matters alleged in his brief may be set forth in a proceeding pursuant to article 440 of the CPL, if defendant be so advised. Hopkins, Acting P. J., Martuscello, Rabin, Shapiro and Titone, JJ., concur.